MaRshaxl, J.
I concur in the decision dismissing the appeal upon the ground that the order appealed from is merely one denying a motion for a change of venue. Such an order has been repeatedly held to be not appealable, as indicated in the opinion of the court by decisions cited, to which may well be added Latimer v. Central E. Co. 101 Wis. 310, 77 N. W. 155, and Latimer v. Julius Andrae & Sons Co. 101 Wis. 311, 77 N. W. 1119. I think, however, the court should not, after holding that there is no appeal before it, proceed to discuss questions and express opinions on matters which are not involved therein. The uniform course has been, in such cases, to merely dismiss the appeal, expressing no opinion on any question except such as underlie the ultimate question. In Maxon v. Gates, 118 Wis. 238, 95 N. W. 92, the court, after holding the order was not appealable, ventured the suggestion that the argument of •counsel raised a serious question, but said “we probably should not speak on the question involved, since we are entirely without jurisdiction in the matter.” In Mandelert v. Superior C. L. Co. 104 Wis. 423, 80 N. W. 726, the court said:
“We refrain from determining the question presented upon the merits. It is not brought before us for review by the so-called ‘appeal’ from the ruling of the court. . . .”
In my judgment the only proper practice is to refrain in cases of this sort from expressing opinions on questions not before us on the illegitimate appeal, but which might be *404proper for consideration at a future time when properly brought to the attention of the court.
It seems the language of the court’s opinion, “after the affidavit of prejudice was filed the presiding judge was not competent to determine the question of jurisdiction,” though correct in a sense, is not as it might be understood. A determination plainly erroneous is not necessarily a usurpation. A trial court in many situations is competent to commit error not jurisdictional in character. Again, I think it is misleading to say that the statement in the order of the reason therefor “is not conclusive, as the court did not direct the appeal to be dismissed.” It is conclusive as regards the decision by the trial court until set aside or vacated in some proper proceeding. True, the order did not dismiss the appeal. A judgment is required to the end that there may be a basis for an appeal. If the court intended to use the words “not conclusive” in the sense that the reason stated in the order, as a ruling, would be subject to review by this court in a proper proceeding, they are unobjectionable, but they are liable not to be understood, it seems, in that sense. Further, the statement that the application for a change of venue deprived the presiding judge “of further power,” etc., is misleading, in that it is liable to be understood as indicating that the further exercise of power -would be usurpation and absolutely void. The court has in such a case “further power” to the extent that further proceedings would not be error of a jurisdictional character. The proceedings could not be regarded as utterly void.